                 Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
SHAWON C. TAYLOR
                                                                                DOCKET
                                   PLAINTIFFS
-AGAINST-                                                                       COMPLAINT




BRONX PARENT HOUSING NETWORK                                               JURY TRIAL DEMANDED
VICTOR RIVERA
THE CITY OF NEW YORK
                                   DEFENDANTS
----------------------------------------------------------------------------X
Plaintiff by and through their Attorneys Martin Druyan and Associates Attorneys, as and for

their verified complaint state and allege as follows.


                              JURISDICTION


      1. This Court has jurisdiction of this action as it alleges violations of Title VII of the United

          States Code, 42 U.S. Code (U.S.C hereafter ) Subv. Vi, 42 U.S.C. s. 21, 2000e 1-17 Civil

          Rights Act, Ch. 21 Equal Employment Opportunity Commission; Sec. 1981 U.S.C. Sect.

          703 Title VII, Title 29 Part 38 Labor, 45 Code Fed. Reg. Labor sect 73,.735, 306 Sexual

          Harassment Prohibited, Title 29 Code Fed. Reg. Labor, EEOC Labor sect 1604.11 et al

          related statutes as Plaintiff alleges employment discrimination, unjust termination,

          hostile work environment, retaliation, and sexual harassment by Plaintiff against the
           Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 2 of 9




      Defendant employer Bronx Parent Housing Network (BPHN, hereinafter) and

      Defendants Director, Supervisors, stated above .

2. Plaintiff received a U.S. E.E.O.C. Notice of Right To Sue letter on about March 2021

      against Defendants except the City of New York.

3. A Jury trial is demanded as to all issues pursuant to FRCP R. 38


                     PARTIES


4.     At all times hereinafter mentioned:

5. Plaintiff Shawon C. Taylor is a resident of New York State, Southern District of New York.

6.     Defendant Employer Bronx Parent Housing Network (BPHN hereinafter) is a not for

      profit New York State corporation and charity, doing business in Bronx County, New

      York City.

7. BPHN is incorporated and registered as a not for profit corporation in New York State.

8. Victor Rivera was the director of BPHN until about Feb. 2021, upon information and

      belief he is a resident of Bronx County.

9. Vanessa Santiago was an employee of BPHN .

10. The City of New York was a municipal corporation incorporated pursuant to the laws of

      New York State.

11.        FACTS UNLAWFUL TERMINATION, CONSTRUCTIVE TERMINATION, RETALIATION

12. Plaintiff SHAWON C. TAYLOR is a former employee of Def. BPHN

13. Plaintiff Taylor was at all times a loyal, conscientious employee with commendations,

      and positive work reviews for her excellent work performance.
        Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 3 of 9




14. As the result of the discrimination and retaliation described herein, Plaintiff in about

   May 2021 was coerced to leave her director management position with Defendant

   BPHN with a salary of about $80,000. Yearly to take a $40,000. Yearly salaried job with

   the City of New York.


         HOSTILE WORK ENVIRONMENT, UNLAWFUL TOUCHING, BATTERY, ASSAULT, SEX

         HARASSMENT, RETALIATION, 2019, 2020, 2021


                  CAUSES OF ACTION


15. In about 2019, 2020, 2021 the Plaintiff as a black female was discriminated against by

   Defendants in all aspects of the terms of her employment as the result of sex and race

   discrimination and hostile work environment

16. In Jan. 2021 Defendant Victor Rivera hugged and physically embraced Plaintiff, against

   her will without her consent, that this had occurred on other instances in Jan. 2021

   and in 2020.

17. In 2020, and 2019: Def. Rivera would make personal comments that caused Plaintiff

   anxiety and distress in the sexualized atmosphere he created and Defendants tolerated

   and condoned, saying “Hey Ms. Taylor you look good, you lost weight, repeatedly

   saying:

18. “ You are bright and sexy, you have a peach face, when Plaintiff was called and directed

   into Def. Rivera’s office, without any business purpose, saying repeatedly “come on “,

   as a sexual come on, saying again and again, “looking good, looking good” in a sexually

   abusive leering tone.
           Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 4 of 9




19. This abusive behavior was assisted and encouraged by Ms. Rivera, Def. Rivera’s wife,

      who was also a “friend and mentor” to Plaintiff.

20. Defendant Rivera daily and repeatedly called Plaintiff on her private phone, during and

      after work hours, 5pm. 6pm, 6:30pm, 7 pm, and later after work hours, and in e mails,

      35 minutes each call, of a social, attempted seduction, personal nature, not business

      related, which often ended “I’ll come and see you”, which Plaintiff declined these

      sexual approaches, come ones, all harassment.

21. During these calls Def. Rivera would demand information regarding staff and client

      complaints about his many sexual approaches and harassment allegations against him,

      lawsuits complaints pending, “what’s wrong”, again and again, in repetition that was

      abusive and tiring to Plaintiff, Def. Rivera constantly intimidating Plaintiff, demanding

      all personal and other information about BPHN employees he needed for his defense

      against many charges of sex abuse and discrimination pending against him.

22. Plaintiff was invited to Defendant Rivera’s home where Plaintiff was repeatedly

      questioned regarding all the numerous pending allegations of sex abuse and

      harassment directed against Def. Rivera by clients and staff of BPHN.

23. Plaintiff would respond to him: repeatedly “stop what you are doing,” and other words

      to that effect, during all these conversations, again and again, throughout the years,

      causing anxiety and distress to Plaintiff as Def. Rivera continued his sex abuse practices

      throughout these years

24.                    WORK DISCRIMINATION COMPENSATION, ASSIGNMENTS
         Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 5 of 9




25. During these years Plaintiff a black female, was denied promotions and more favorable

   compensation that was paid to other female employees who had sex with Mr. Rivera

26. Plaintiff was coerced to work out of title, extra hours without proper, adequate

   compensation, see herein, she worked two positions in 2020 and 2019.

27. That other employees, females, who had sex with Defendant Rivera and his friends at

   BPHN received promotions, better compensation, and favored work assignments, than

   Plaintiff a black female who refused sex with Defendant Rivera.

28. Plaintiff was directed to do additional work, out of title, without additional fair

   compensation, she was given only a $5,000. Yearly raise when other sexually

   cooperating females with Def. Rivera were given greater dollar raises.

29. In 2020 despite repeated protests, and broken contract promises, Plaintiff was denied

   tuition assistance,

30. e facts Plaintiffs assert the following causes of action:


                  FIRST ACTION


31. Plaintiffs states a cause of action for unlawful sex harassment as an employee

   prohibited by an employer or supervisor, or other employee or agent, or contractor of

   Defendants pursuant to 42 U.S. Code (U.S.C hereafter ) Subv. Vi, 42 U.S.C. s. 21, 2000e

   1-17 Civil Rights Act, Ch. 21 Equal Employment Opportunity Commission; Sec. 1981

   U.S.C. Sect. 703 Title VII, Title 29 Part 38 Labor, 45 Code Fed. Reg. Labor sect 73,.735,

   306 Sexual Harassment Prohibited, Title 29 Code Fed. Reg. Labor, EEOC Labor sect

   1604.11 et al related statutes.
           Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 6 of 9




                       SECOND ACTION


32. Plaintiffs claims and appends the New York State Statute McKinneys 201g Labor Law,

      N.Y.S. Executive Order 19 Workforce Investment Act 1998. , et al., and related statutes,

      prohibiting employer sexual harassment of their employees, and mandating education

      and supervision of all Defendants

33.                             THIRD ACTION

34. Plaintiffs claims and appends the New York City Title 18 Administrative Code, NYC

      Local Law 95, Sect. 107.1 victims (96) 2018, et al, an relates statutes, prohibiting

      employer sexual harassment of employees and mandating education and supervision

      of all Defendant personnel, employees, supervisors, volunteers, agents, to avoid and

      prevent sex harassment and sex abuse of employees as the infant Plaintiff herein.


                        FOURTH ACTION


35. Plaintiffs claims and appends the common law New York State laws creating actions at

      law for assault, battery, negligence, prima facie tort, sexual assault, unlawful touching.

36.                     FIFTH ACTION

37. That the Defendant City of New York had knowledge of the complaints of sex

      harassment of Director Rivera of employees and aid recipients, the settlements of

      money aid to victims of his harassment.

38. That the Defendant City of New York, ignored the enforcement of all discrimination

      and sex harassment laws against the Defendants, and continually to fund BPHN with

      millions of dollars of tax payer monies, paying and keeping Def. Dir. Rivera in his
        Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 7 of 9




   position as director where he was able to continue his and his friends and associates

   campaign of harassment, retaliation, bribery, against of employees and aid recipients




                          DAMAGES ALLEGED


39. Plaintiff claims statutory damages, all lawful punitive damages, costs, attorney fees

   and disbursements and interest pursuant the U.S., N.Y. S., and N.Y.C. statutes, codes,

   regulations stated and cited above.

40. In addition to the statutory damages and remedies alleged and claimed herein, Plaintiff

   claims as common law damages pursuant to all the New York State claims stated

   above, as the result of the Defendants actions, negligence, omissions, and failures, the

   unlawful touching and sex assault, harassment described herein.

41. Those common law damages are stated supra and infra including all lawful punitive,

   exemplary damages, and compensatory damages.

42. As damages in all actions asserted in this complaint , Plaintiff has suffered the following

   permanent physical and mental injuries and damages including but not limited to:

   Physical, emotional, psychiatric and mental distress and alarm, physical illness, trauma,

   being upset, loss of sleep, unhappiness, that have diminished Plaintiff’s ability to work

   and employment opportunities, so that Plaintiff’s lifelong earning capacity is

   diminished, permanently, and continuing to date, every aspect of her life is damaged.
          Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 8 of 9




 43. As damages in all actions herein, Plaintiffs have been required to spend monies and to

     seek medical treatment and all manner of therapy for Plaintiff’s permanent injuries and

     damages in the past, present and future as a result of the actions of the Defendants as

     alleged herein.

 44. Plaintiff demands five million dollars as damages herein.


                       CERTIFICATION AND CLOSING


 45. Under F.R.C.P. 11 by signing below I certify to the best of my knowledge, information

     and belief that this complaint:

 46. This complaint is not being presented for an improper purpose, such as to harass,

     cause unnecessary delay, or needlessly increase the cost of litigation, 2. Is supported by

     existing law or by non frivolous argument for extending modifying or reversing existing

     law, 3. The factual contentions have evidentiary support, or if specifically so identified

     will likely have evidentiary support after a reasonable opportunity for further

     investigation, or discovery, and 4. The complaint otherwise complies with the

     requirements of Rule 11 FRCP.


Date of Signing :      March 22, 2021


                                S/ MARTIN DRUYAN ESQ.
                                    MARTIN DRUYAN ESQ. ,         NYS 1172188
                                    MARTIN DRUYAN AND ASSOCIATES ATTORNEYS
                                    Attorneys for Plaintiffs
                                    450 7TH AVE N.Y., N.Y. 10123 SUITE 3700
                                       212-279-5577, 917-861 4836
     Case 1:21-cv-04890 Document 1 Filed 06/02/21 Page 9 of 9




                         MD@DRUYANLAW.COM
        .



54
